Citation Nr: 0923133	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-13 142 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a service connection claim for low back disorder.  

2.  Whether new and material evidence has been received to 
reopen a service connection claim for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from July 1968 to May 
1988, when he retired.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego California that determined, inter alia, new 
and material evidence to reopen the Veteran's claim for 
service connection for low back disorder had been received, 
but that new and material evidence to reopen the Veteran's 
claim for service connection for a respiratory disorder had 
not been received.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
the Board is required to address on appeal, despite the RO's 
action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The service connection claims for low back and respiratory 
disorders are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1995 rating decision denied service connection 
for a respiratory disorder; the Veteran did not file an 
appeal within one year of being notified.

2.  Evidence received since the January 1995 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for a respiratory disorder.

3.  An August 1999 rating decision declined to reopen a claim 
of service connection for low back disorder; the Veteran did 
not file an appeal within one year of being notified.  

4.  Evidence received since the August 1999 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for low back disorder.


CONCLUSIONS OF LAW

1.  A January 1995 rating decision denying the service 
connection for a respiratory disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  Evidence received since the January 1995 rating decision 
that denied service connection for a respiratory disorder is 
new and material, and the claim is reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  An August 1999 rating decision which declined to reopen 
the service connection claim for low back disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

4.  Evidence received since the August 1999 rating decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
Veteran's new and material evidence claims for low back 
disorder and a respiratory disorder, the Board concludes that 
the VCAA does not preclude the Board from adjudicating this 
portion of the Veteran's claim.  This is so because the Board 
is taking action favorable to the Veteran by reopening his 
service connection claims for low back disorder and a 
respiratory disorder.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Analysis

In an unappealed decision dated in January 1995 the RO denied 
the Veteran's claim of service connection for a lung problem 
secondary to asbestos exposure (now claimed as a respiratory 
disorder).  In an unappealed decision dated in August 1999 
the RO declined to reopen the Veteran's claim for low back 
disorder on the grounds that new and material evidence 
adequate to reopen the claim had not been submitted.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C. § 4005 (c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1984).  Thus, the January 1995 and August 1999 decisions 
became final because the Veteran did not file a timely 
appeal.

The claims of entitlement to service connection for a 
respiratory disorder and low back disorder may be reopened if 
new and material evidence is submitted.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The Veteran filed an application to 
reopen his claims in October 2003.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the last prior final 
decision in January 1995 for a respiratory disorder and in 
August 1999 for low back disorder consisted of the Veteran's 
service medical records, VA examinations for non-tuberculosis 
diseases and injuries and spine dated November 1994, and 
private medical records.  

According to the service medical records, the Veteran was 
seen on several occasions with respiratory complaints such as 
persistent coughing, sore throat, and sinus congestion.  He 
received diagnoses of viral upper respiratory infection, 
viral syndrome, post viral syndrome with sinusitis, and 
allergic rhinitis.  It was reported during VA examination 
that the Veteran pulled off tiles and lagging, sanded floors 
and reapplied tiles as part of his assigned duties in 
service.  The Veteran also reported that he had a "cough off 
and on."  The examiner found no residuals of asbestos 
exposure.  The basis of the January 1995 denial was that 
there was no showing of a chronic respiratory disorder during 
service and VA x-rays showed no acute cardiopulmonary disease 
or sufficient changes to indicate asbestos exposure at that 
time.  

Service medical records in December 1980 indicate the Veteran 
was lifting a pump and felt a pain in his low back.  He was 
diagnosed with low back sprain and was prescribed rest and 
hot and cold packs.  VA spine examination report revealed the 
Veteran had trouble with his back intermittently since 1985, 
for which he took Tylenol.  He complained of pain on bending 
and radiating pain to his knees and toward his hips.  
Neurologic and x-ray findings were normal.  The diagnosis was 
chronic intermittent low back strain/sprain.  Private 
treatment records submitted prior to the final rating 
decision in August 1999 show complaints and treatment for 
lumbosacral strain in June 1997.  The medical records show 
prescribed treatment for low back disorder on average of once 
every three months from June 1997 to April 1999.

Evidence received since the January 1995 decision for the 
claim of service connection for a respiratory disorder 
includes VA outpatient treatment records for February 2001, 
June 2001 and January 2007, private treatment records 
covering periods from April 1993 to May 2005, statement and 
hearing testimony of the Veteran, an Internet article 
entitled "Fuels and Your Health," and statements from Drs. 
TEY and RB.  Significantly the doctors' statements tend to 
establish a relationship between the Veteran's currently 
claimed respiratory disorder and military service.  Dr. TEY 
opined that the Veteran's current asthma is service related 
based on occupational exposure to smoke, dust, fumes, and 
other airborne substances during his time in service.  Dr. RB 
stated that in reviewing the Veteran's medical record the 
Veteran had several episodes of prolonged or severe coughs 
which could represent bouts of asthma and his work in the 
Navy exposed him to various kinds of dust, fumes, and smoke 
during service.  He concluded that the Veteran's asthma was 
service related.  This additional evidence is sufficient to 
raise a reasonable possibility of substantiating the 
Veteran's claim.

Evidence received since the August 1999 decision for the 
claim of service connection for low back disorder includes 
private treatment records covering the period from December 
1997 to March 2001, statement and hearing testimony of the 
Veteran, lay statements from GI, RA and RC, and a statement 
from Dr. RB.  Significantly the statement by Dr. RB suggests 
a relationship between the Veteran's currently claimed low 
back disorder and military service.  Dr. RB stated that the 
Veteran was assigned to a ship in which he was a tile layer 
and "pipe lager."  He had complaints of low back pain 
beginning approximately 1980, which the Veteran attributes to 
working on fuel pumps in a fuel pump room on the ship.  In 
conclusion Dr. RB opined that the Veteran had a chronic low 
back pain which the onset of his symptoms predated his 
discharge from the military.  As this evidence is sufficient 
to raise a reasonable possibility of substantiating the 
Veteran's claim for low back disorder, new and material 
evidence has been received and the claim is reopened.




ORDER

The claim of service connection for a respiratory disorder is 
reopened; and to this extent, the appeal is allowed.

The claim of service connection for low back disorder is 
reopened; and to this extent, the appeal is allowed.  


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

Service medical records show that the Veteran was treated for 
upper respiratory infections and low back strain while on 
active duty.  Post service outpatient treatment records also 
show treatment and diagnoses of respiratory disorder and low 
back strain.  On remand, the Veteran should be afforded an 
examination to determine the nature and etiology of any 
current respiratory and low back disorders.

The Veteran testified that he received treatment at the Naval 
Medical Center Balboa Hospital Tricare, from the late 1980's 
to the early 1990's.  There are treatment records from this 
facility dated in 1993-1994, but not earlier.  An attempt 
should be made to obtain any additional records from this 
facility.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with 
an appropriate notice of the VCAA for his 
claims for service connection for a 
respiratory disorder and low back 
disorder.  The notice should address the 
five elements of a service connection 
claim as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.  

2.  After obtaining any necessary 
authorization from the Veteran, the RO 
should attempt to obtain the treatment 
records from Naval Medical Center Balboa 
Hospital Tricare, San Diego, CA dated from 
the late 1980's through 1992 and associate 
those records with the claims folder.

3.  Schedule the Veteran for an 
examination for the purpose of 
ascertaining the nature and etiology of 
any current respiratory disorder.  The 
claims folder should be made available to 
and reviewed by the examiner, and the 
examination report should reflect that the 
claims folder was reviewed.

The examiner should determine all current 
respiratory disabilities.  He/she should 
address whether there is a 50 percent 
probability or greater that any current 
respiratory disability is related to 
service.  The examiner should reconcile 
any opinion with the service treatment 
records reflecting complaints of 
persistent cough, congestion and sore 
throat and the medical opinions by Drs. 
TEY and RB.  The rationale for all 
opinions must be provided.  

4.  Schedule the Veteran for an 
examination for the purpose of 
ascertaining the nature and etiology of 
any current low back disorder.  The claims 
folder should be made available to and 
reviewed by the examiner, and the 
examination report should reflect that the 
claims folder was reviewed.

The examiner should determine all current 
low back disabilities.  He/she should 
address whether there is a 50 percent 
probability or greater that any current 
low back disorder is related to service.  
The examiner should reconcile any opinion 
with the service treatment records 
reflecting in-service complaints of low 
back pain and the medical opinion by Dr. 
RB.  The rationale for all opinions must 
be provided.  

5.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claims.  If 
action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


